Case 1:19-cv-01529-CMA-KLM Document 165 Filed 10/15/20 USDC Colorado Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 19-cv-01529-CMA-KLM

   THOMAS R. JARBOE,

          Plaintiff,

   v.

   CHERRY CREEK MORTGAGE CO., INC., a Colorado corporation,
   JEFFREY S. MAY, an individual, and
   STACEY L. HARDING, an individual,

        Defendants.
   _____________________________________________________________________

                                   ORDER
   _____________________________________________________________________
   ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

          This matter is before the Court on Plaintiff’s Response to Court’s Sua Sponte

   Notice and Order Regarding Appointment of Special Master [#163]1 (the “Objection”)

   and Declaration of Melvin N. A. Avanzado in Support of Relator Thomas R. Jarboe’s

   Response to Court’s Sue Sponte Notice and Order Regarding Appointment of

   Special Master [#164] (the “Declaration”). The Court has reviewed the Objection and the

   Declaration, and is sufficiently advised in the premises. For the reasons set forth below,

   the Objection [#163] is OVERRULED.

                                         I. Background

          In short, this case is a civil fraud action under the False Claims Act in connection



          1
           “[#163]” is an example of the convention the Court uses to identify the docket number
   assigned to a specific paper by the Court’s case management and electronic case filing system
   (CM/ECF). This convention is used throughout this Order.

                                                1
Case 1:19-cv-01529-CMA-KLM Document 165 Filed 10/15/20 USDC Colorado Page 2 of 6




   with Defendant Cherry Creek Mortgage Co., Inc’s residential mortgage lending business.

   Am. Compl. [#43] ¶ 7. Discovery disputes have already consumed a disproportionate

   amount of the Court’s time, so much so, in fact, that the Court declared a discovery hearing

   moratorium until a ruling was issued on Plaintiff’s Second Motion for Leave to Amend

   Complaint. See [#145, #157]. As ordered, the parties filed a Joint Motion Regarding Case

   Management Deadlines [#158] after acceptance of the Second Amended Complaint which

   illuminates a variety of discovery and case management issues (to name a few: Plaintiff’s

   contention that Defendant did a late document dump in order to undermine a third-party

   deposition; Plaintiff’s objection to Defendant’s assertion of an accountant-client privilege;

   Plaintiff’s contention that Defendant has refused to produce documents responsive to

   written discovery requests; Plaintiff’s contention that Defendant’s privilege log is improper;

   Plaintiff’s contention that a third-party deponent was not adequately prepared; Plaintiff’s

   contention that discovery must be reopened compared to Defendant’s contention that

   discovery is properly closed; etc.). In accordance with Fed. R. Civ. P. 53(a)(1)(C), the

   Court issued a Notice [#160] indicating an intention to appoint a Special Master to address

   these matters “that cannot be effectively and timely addressed by an available district judge

   or magistrate judge of the district.” Plaintiff’s Objection [#163] followed. The Court

   addresses Plaintiff’s contentions in turn.

                                           II. Analysis

   A.     The Special Master’s Overqualification for the Appointment

          Plaintiff contends that the Special Master’s expertise with “complicated e-discovery

   issues” is unwarranted here, as “the outstanding discovery disputes submitted to the Court

   have been fairly straightforward.” Based on the Court’s previous experience with the

                                                 2
Case 1:19-cv-01529-CMA-KLM Document 165 Filed 10/15/20 USDC Colorado Page 3 of 6




   Special Master, her knowledge of litigation involving vast quantities of documents and her

   ability to effectively coax compromises on discovery disputes render her the perfect

   candidate for the job. Her experience with complex e-discovery issues is simply an added

   benefit that may, or may not, prove useful. This objection lacks merit.

   B.     The Special Master’s Location

          Plaintiff questions the need “to appoint a discovery master so distant from Colorado.”

   This objection is puzzling in light of Plaintiff’s counsel’s office location in Pasadena,

   California, obviously manifesting the lack of importance of a person’s geographic location

   to prosecution of the lawsuit. In these COVID-19 days, virtually all of the Special Master’s

   work is likely to be conducted by telephone (as is the Court’s.) This objection lacks merit.

   C.     The Special Master’s Unfamiliarity With the Case and Colorado Law

          Like Plaintiff’s counsel, the Master’s unfamiliarity with Colorado law should prove no

   hurdle to efficient and effective management of the discovery process. Her need to

   familiarize herself with the case is not a viable objection; if it were, the mandate of Fed. R.

   Civ. P. 53 which explicitly allows appointment of Masters in these circumstances would be

   meaningless. These objections lack merit.

   D.     The Lack of Need for Involvement of a Master as to All Disputes

          Plaintiff contends that “typically references [to Special Masters] are made for

   especially complicated, burdensome, or highly technical disputes,” none of which are

   present here. First, the Court rejects Plaintiff’s contention that courts “typically” reserve

   appointment of Masters for such circumstances. The sheer volume of on-going discovery

   issues in this case more than meets the criteria for appointment of a Special Master under



                                                 3
Case 1:19-cv-01529-CMA-KLM Document 165 Filed 10/15/20 USDC Colorado Page 4 of 6




   Fed. R. Civ. P. 53(a)(1)(C), Plaintiff’s counsel’s apparent inability to appreciate the extent

   of the burden on the Court notwithstanding. The Rule means what it says: when a

   Magistrate Judge cannot “effectively and timely address” outstanding issues, appointment

   of a Master is appropriate. Perhaps Plaintiff’s counsel should reconsider the lengthy list

   of discovery and case management issues set forth in the Joint Motion [#158] before

   making such a glib argument. Moreover, apportionment of the many outstanding issues

   between the Court and the Master is not a viable solution. Instead, doing so would lead

   to an unnecessary need for coordination to avoid duplication or inconsistency (at a

   minimum), hardly increasing efficiency. This objection lacks merit.

   E.     The Plaintiff’s Financial Position

          Plaintiff avers that he is financially strapped and that Defendant is not, therefore, the

   Court should order that the costs of the Master be paid by Defendant. This suggestion is,

   frankly, preposterous. The Master will have the ability to apportion costs as she sees fit

   based on her assessment of the parties’ responsibility for her involvement with each

   particular issue, while weighing the factors set forth in Rule 53(g). This method encourages

   the parties to think about their discovery needs and positions while bearing in mind the

   mandates of the Federal Rules of Civil Procedure: that they must confer in an effort to

   avoid unnecessary and wasteful disputes; that discovery should be proportionate to the

   needs of the case; and that efforts to prolong, complicate, and monetize discovery are

   inappropriate and invite imposition of sanctions. To automatically allocate costs to one

   party without weighing each party’s responsibility for the discovery dispute is the height of

   injustice. This objection lacks merit.

   F.     The Public Interest in the Lawsuit Warrants Allocation of the Master’s Costs

                                                  4
Case 1:19-cv-01529-CMA-KLM Document 165 Filed 10/15/20 USDC Colorado Page 5 of 6




          to Defendant

          Plaintiff asserts that because this a qui tam case in which he seeks an award of

   damages for the public, Defendant should pay the Master’s fees. First, Rule 53(g) contains

   no language mandating or endorsing this contention. Second, to the extent that the Rule

   Committee’s notes to the 2003 amendment to Rule 53 indicate that “parties pursuing

   matters of public interest may deserve special protection,” the Master can and will take that

   into account when determining awards of fees. Third, it is disingenuous for Plaintiff to

   utterly disregard his own interest in the case as the Relator, which could potentially result

   in a significant monetary award to him as well. Fourth, it is worth noting that the United

   States has declined to pursue Plaintiff’s fraud allegations in this case, under 31 U.S.C. §

   3730. Notice of Election by the United States to Decline Intervention [#10]. Finally, there

   is no exception to the rule allowing appointment of a Master for cases brought in the public

   interest, and such litigation does not create a carte blanche for overwrought, unduly

   burdensome, or relatively meaningless discovery. Public interest litigation is not exempt

   from the ordinary obligations of litigants and their counsel to carefully consider discovery

   needs and to secure the “just, speedy and inexpensive” determination of every action. Fed.

   R. Civ. P. 1. This objection lacks merit.

   G.     Plaintiff is Comparatively Blameless for the Current Discovery Posture

          Plaintiff emphasizes that he has “made a full and complete document production”

   and that Defendant has not asserted that his document production is incomplete. Plaintiff

   asserts that this supports his request that Defendant be required to pay the Master’s fees.

   As made clear above, this overlooks several points, including: (1) Plaintiff admits that



                                                5
Case 1:19-cv-01529-CMA-KLM Document 165 Filed 10/15/20 USDC Colorado Page 6 of 6




   Defendant has produced “almost 25,000 documents between May 26 and 31" and

   “thousands of documents well after the May 31 cutoff,” as well as a “567-entry privilege

   log,” Joint Motion [#158] at 3-4, (2) the fact that Plaintiff asserts that Defendant’s document

   production is incomplete doesn’t make it so; and (3) every one of the outstanding discovery

   issues has been brought by Plaintiff, not Defendant. This objection lacks merit.

                                         III. Conclusion

          For the reasons set forth above, Plaintiff’s objections to appointment of a Special

   Master are OVERRULED. An Order appointing the Special Master will issue separately.



          Dated: October 15, 2020




                                                 6
